Case 1:20-cv-08350-AT Document 19 Filed Ofte=s a

USDC SDNY

Kramer Levin DOCUMENT
ELECTRONICALLY FILED

  

DOC#
DATE FILED: __ 1/7/2021

Zachary C. Naidich

Associate 1177 Avenue of the Americas
T 212.715.9218 New York, NY 10036
F 212.715.8000 T 212.715.9100
znaidich@kramerlevin.com F 212.715.8000

January 7, 2021

Via ECF

The Honorable Analisa Torres
United States District Court
Southern District of New York
500 Pearl Street

New York, New York 10007

Re: Natalie Komarova v. Rosalie Uyola, et ai.,
Case No. 1:20-cv-08350-AT

Dear Judge Tortes:

We represent Plaintiff in the above-referenced matter. We write with the

consent of Defendants to request an extension of time to file the parties’ joint letter and

an adjournment of the initial pretrial conference, currently scheduled for February 1st and

8th respectively, to dates after February 18,2021. (Dkt. No. 6). The parties believe these

extensions are appropriate because: (i) they are participating in a mediation in this matter

on February 4, 2021 and (ii) Defendants are not required to answer or otherwise respond

to the Complaint until February 18, 2021. This Court has previously granted two

previous requests by Defendants to extend Defendants’ time to answer or respond to the

Complaint. Thank you.

GRANTED in part, DENIED in part. The initial pretrial conference

Sincer scheduled for February 8, 2021, is ADJOURNED to February 18, 2021,
at 10:20 a.m. By February 11, 2021, the parties shall submit their joint
letter and proposed case management plan.

Zac C. Naidich

 

SO ORDERED.
Dated: January 7, 2021
New York, New York
ANALISA TORRES
United States District Judge
KRAMER LEVIN NAFTALIS & FRANKEL LLP NEW YORK | SILICON VALLEY | PARIS

KL3 3324108.1
